DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 2-23, drawn to a method, classified in G01V 8/02.
II. Claims 24-25, drawn to a system, classified in G01H 9/004.
III. Claim 26, drawn to a well, classified in E21B 47/06.
Note: Claim 1 links to inventions II and III

The inventions are independent or distinct, each from the other because:
Inventions I and II, III are directed to related methods and systems and/or wells. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed in Groups II and III requires a hydrocarbon conveyance and well, respectively, which require specific structural aspects to be required in combination with the recited methodology of Group I, rendering the three Groups patentably distinct.  In addition, the recited aspects of the system and well of Groups II and III can perform a materially different method than that recited in Group I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related system and well. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed in Group III includes a well and thus related to its vertical installation in the subsurface, while Group II does not require such structural aspects/requirements, and is only limited to a system above the surface of the earth and operated horizontally as well as other aspects.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Due to the separate classification of the three Grouped inventions, as well as specific structural aspects/requirements of the system and well (Groups II and III), which may perform a materially different method than of Group I, a burdensome search and consideration is placed on the Examiner to search and examine all three Grouped inventions.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species (note: Applicant’ election of one of the three Grouped inventions may require a specific election from the species groups below):
	Main Species (three): Fig. 1; Fig. 2; Fig. 3

	Main Sub Species (two) partially defined waveguide: tube; protective tubular
	Sub Species I (two, indicated in claim 3): (i) the tube at least partially defines the 	acoustic waveguide; and (ii) the tubular conduit is filled with the conduit fluid that at 	least partially defines the acoustic waveguide.

	Sub Species II (eleven, indicated in claim 7): (i) vertical seismic profiling of the 	subsurface region; (ii) multi-phase flow measurement within the subsurface region; (iii) 	fill detection at injection locations within the subsurface region; (iv) distributed material 	detection within the subsurface region; (v) distributed material phase detection within the 	subsurface region; (vi) distributed interface detection within the subsurface region; (vii) 	distributed deposition rate measurement within the subsurface region; (viii) distributed 	erosion rate measurement within the subsurface region; (ix) distributed corrosion rate 	measurement within the subsurface region; (x) localized deposition of sand within at least 	one of the tube and the wellbore; and (xi) localized concentration of water within at least 	one of the tube and the wellbore

	Sub Species III (two, indicated in claim 13): (i) a phase shift in the acoustic signal as the 	acoustic signal travels along the length of the acoustic waveguide; and (ii) an intensity 	change in the acoustic signal as the acoustic signal travels along the length of the acoustic 	waveguide

	Sub Species IV (two, as indicated in claim 15): (i) a frequency-dependent intensity 	difference between an intensity of the acoustic signal within a region of the acoustic 	waveguide that is proximal the given distributed sensing location and a detected intensity 	of the acoustic signal as detected at the given distributed sensing location; and (ii) a 	frequency-dependent phase difference between a phase of the acoustic signal within the 	region of the acoustic waveguide that is proximal the given distributed sensing location 	and a detected phase of the acoustic signal as detected at the given distributed sensing 	location



	Sub Species V (two, as indicated in claim 16): (i) at least one change in the propagation 	of the acoustic signal along the length of the acoustic waveguide as a function of time; 	and (ii) at least one change in an overall transfer function along the length of the acoustic 	waveguide as the function of time

	Sub Species VI (five, as indicated in claim 20): (i) providing an optical signal to an 	initiation location of the distributed acoustic sensor; (ii) conveying the optical signal 	away from the initiation location along a length of the distributed acoustic sensor; (iii) 	scattering a respective scattered fraction of the optical signal at a respective one of the 	plurality of distributed sensing locations; (iv) conveying the respective scattered fraction 	of the optical signal toward the initiation location along the length of the distributed 	acoustic sensor; and (v) detecting the respective scattered fraction of the optical signal at 	a detection location of the distributed acoustic sensor

	Sub Species VII (two, as indicated in claim 21): (i) the protective tubular at least 	partially defines the acoustic waveguide; and (ii) the protective conduit is filled with a 	fluid that at least partially defines the acoustic waveguide

The species are independent or distinct because each of the identified species groups have distinct aspects and specific functionality/detection/operation. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species (only one from each of the identified species groups), or a single grouping of patentably indistinct species (for example, if Applicant elects Main Sub Species “protective tubular,” Applicant must further elect only one from Sub Species VII), for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 24-26 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each of the identified species groups have particular structural and/or functional/operational aspects that are not found in each other, requiring individual search and consideration to be performed by the Examiner, resulting in a burden on the Examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861